Citation Nr: 1107978	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hip disability, 
to include as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
December 1971 and from July 1972 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  

This matter was previously before the Board in November 2009 and 
was remanded for further development.  It has now returned to the 
Board for further appellate consideration.  In its November 2009 
remand, the Board also remanded the issue of entitlement to 
service connection for a memory loss disability.  In a January 
2011 rating decision, the RO granted the Veteran service 
connection for dementia pugilistica (claimed as memory loss).  
There is no indication in the record that the Veteran has 
expressed a disagreement with the January 2011 rating decision 
and the Board finds that there is no issue regarding dementia 
pugilistic currently before the Board for adjudication. 

The Board notes that when the Veteran initially filed his claim, 
he stated that he had a "hip condition" and did not 
specifically aver whether he was claiming one hip or bilateral 
hip disability.  Similarly, the RO denied a "hip disability" 
without reference to a specific hip.  The Board finds that the 
Veteran's claim is more accurately styled as a claim for 
entitlement to service connection for bilateral hip disability. 


FINDINGS OF FACT

1.  The Veteran is service-connected for sarcoidosis.

2.  The Veteran has a diagnosis of bilateral hip mild 
osteoarthritis.

3.  The competent clinical evidence of record is against a 
finding that the Veteran's bilateral hip disability is related to 
his service-connected sarcoidosis, to include medication used to 
treat sarcoidosis.  

4.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the 
Veteran's bilateral hip disability is causally related to active 
service.

 
CONCLUSION OF LAW

Bilateral hip disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred 
or aggravated, nor is it proximately due to, the result of, or 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304. 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In VA correspondence to the Veteran in November 2005, VA informed 
him of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  The 
notice did not inform the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the Court 
required in Dingess/Hartman.   The Board finds that this 
deficiency is not prejudicial to the Veteran.  Due to the Board's 
finding that the preponderance of the evidence is against a 
finding of service-connection, no effective date or disability 
rating will be assigned, therefore, the Veteran has not been 
prejudiced.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private and VA 
medical records, and the Veteran's statements in support of his 
claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal 
was obtained in August 2010.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination/opinion obtained in this case 
is adequate.  It considers the pertinent evidence of record, to 
include radiology reports, the statements of the Veteran 
regarding his symptoms and their onset, and the pertinent medical 
reports. 

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is that there 
must be evidence of a current disability.  An August 2010 VA 
examination report reflects that the Veteran has mild 
osteoarthritis of bilateral hips.  Therefore, the Board finds 
that the first element of service connection has been met.

The Veteran avers that his hip disability is causally related to 
the medication which he has taken for his service connected 
sarcoidosis.  (See November 2005 VA Form 21-4138, letter to a 
congressman, letter to a senator, and VA form 9).  The Veteran 
was service-connected for sarcoidosis effective August 2005.  The 
second element for service connection on a secondary basis is 
evidence that the current disability was either caused or 
aggravated by a service-connected disability. Harder v. Brown, 5 
Vet. App. 183 (1993).  

The August 2010 VA examination report reflects that the Veteran 
reported that he had been diagnosed as suffering from sarcoidosis 
and had steroid treatment since approximately 1983.  He also 
reported that he was on prednisone 50 mg daily for two years and 
then it was gradually reduced until approximately 2002.  The 
Board finds that these statements are less than credible when 
compared with the medical records noted below.  

A June 1996 private medical record reflects an impression of 
interstitial lung disease which has been present from at least 
1994.  A June 1996 private medical record reflects that the 
Veteran was diagnosed with sarcoidosis and treated with 
prednisone therapy.  The record states "[w]e are recommending to 
him at this given his symptomatology . . . to be treated with 
prednisone 40 mg. a day for the next month and then weaning based 
on response."  The record also reflects "[h]e will be starting 
on prednisone" (emphasis added).  A December 1996 private 
medical record reflects that the Veteran was being weaned off 
medication.  A February 1997 medical record reflects that the 
Veteran had been successfully weaned off corticosteroids.  A 
private medical record dated in March 1999 reflects that the 
Veteran had been treated with corticosteroids a "few years 
back" for approximately nine months.  Private medical records 
from H.F. hospital, dated in November 1999, reflect that the 
Veteran had been prescribed "Azmacort" in the past for his 
sarcoidosis but that it had been stable for the last two years 
and he was not currently taking "Azmacort".  January 2000 
medical records from H.F. reflect that the Veteran was diagnosed 
with sarcoidosis, with broncho reactive airways disease, and had 
been tapering off the Azmacort he had begun in November, but had 
developed what the Veteran thought to be an upper respiratory 
tract infection, prompting the Veteran to use increased doses of 
Azmacort.  A Feburary2000 private medical record reflects that 
the Veteran would be reducing his medications.  An October 2006 
VA examination report reflects that the Veteran reported he had 
not resumed any corticosteroid treatment since 1998.  Private 
medical correspondence from Dr. A.B., dated in October 2007, 
reflects that the Veteran has "on occasion needed a steroid 
inhaler" since 1996.  An August 2006 H.F. Hospital record 
reflects that the Veteran had a history of sarcoid, which was 
asymptomatic at that time.  

The Board finds that the clinical records contemporaneous to the 
Veteran's medical treatment are more probative than his 
statements made more than a decade later.  See Curry v. Brown, 7 
Vet. 59 (1994).  Therefore, the Board finds that the Veteran is 
less than credible with regard to his statements as to the 
duration of his medication for sarcoidosis.  The records reflect 
that the Veteran was on consistent medication from approximately 
June 1996 to February 1997, and from November 1999 to February 
2000.  

The claims folder includes both private and VA examination 
opinions as to etiology.  The probative value of medical opinions 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  As 
is true with any piece of evidence, the credibility and weight to 
be attached to these opinions are within the province of the 
adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a veteran; 
courts have repeatedly declined to adopt the "treating physician 
rule."  See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 
2001).

In private medical correspondence, dated in April 2008, Dr. 
J.A.O. noted that the Veteran had arthritis of the left hip and 
generalized arthritis.  He further opined that the Veteran "was 
prescribed Prednisone for his diagnosis of sarcoidosis and 
currently has hip problems resulting from this medication."  Dr. 
J.A.O. did not provide any basis for his opinion.  In addition, 
in the same correspondence, the doctor seemingly contradicted 
himself by stating that the Veteran's hip disability could be 
attributed to his boxing.  The Board finds that the opinion of 
Dr. J.A.O. has little, if any, probative value.  First, Dr. 
J.A.O. does not provide any rationale and does not indicate that 
he had reviewed the Veteran's clinical files, to include a 
history of medication with regard to sarcoidosis or the Veteran's 
radiology records.  He does not provide any indication that he 
was aware of the length of time for which the Veteran took 
medication.  Second, Dr. J.A.O.'s opinion notes arthritis of the 
left hip, but then states that the Veteran's has problems with 
both hips, without providing a diagnosis as to the right hip.  
Third, Dr. J.A.O.'s opinion is not definitive as it discusses two 
possible etiologies of the Veterans hip disability.  In sum, Dr. 
J.A.O.'s opinion is totally devoid of a rationale with regard to 
the Veteran's medication and lacks sufficient facts to indicate 
that the physician was accurately aware of the Veteran's medical 
history. 

An August 2010 VA examination report reflects that the opinion of 
the VA examiner that the Veteran's bilateral hip disability is 
not causally related to his sarcoidosis or his use of 
corticosteroids.  The examiner noted that he had reviewed the 
pertinent information in the claims folder to include the 
Veteran's prior medical records and radiographic reports.  In 
addition, the examiner referenced the Veteran's reported medical 
history.  The Board finds that the opinion of the VA examiner is 
more probative than that of the private clinician, as the VA 
examiner 's opinion reflects accurate knowledge of the Veteran's 
medical history.

The Veteran's avers that he "knows that a side effect from [his 
medication] is hip problems.  The Board notes that the Veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to medical 
diagnosis or causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board notes that the Veteran has consistently 
averred that he has a hip disability causally related to his use 
of medication.  The Board is not bound to discuss a theory of 
entitlement to service connection on a direct-incurrence basis 
where neither the Veteran nor the record raises the theory of 
entitlement to service connection on a direct-incurrence basis.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the 
Board notes that even if the Veteran's hip disability was to be 
considered on a direct incurrence basis, service connection would 
not be warranted. 

The Veteran's STRs are negative for complaints of, or treatment 
for, a hip disability.  Moreover, the Veteran has not averred 
that he had hip complaints in service.  In a statement received 
by VA in November 2005, the Veteran stated that he had developed 
a problem with his hips in the last two or three years, or 
approximately 2002 or 2003.

The earliest clinical evidence of a hip disability is in October 
2006, approximately 16 years after separation from service.  The 
lapse of time between service separation and the earliest 
documentation of current disability is a factor for consideration 
in deciding a service connection claim. See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent clinical evidence of record that the 
Veteran's bilateral hip disability is causally related to active 
service.  As noted above, Dr. J.A.O. stated that the Veteran's 
hip disability "could " be related to his boxing in service.  
As noted above, the Board finds that the opinion of Dr. J.A.O. 
lacks probative value.  In addition, to the reasons noted above, 
the Board also notes that Dr. J.A.O. uses the term "could".  
Such an opinion is too speculative in nature to be probative. See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).

There is no clinical evidence, nor competent credible lay 
evidence, that the Veteran has had a hip disability since 
service, and there is no competent clinical evidence that the 
Veteran's hip disability is causally related to service.  Thus, 
the Veteran's claim for service connection on a direct incurrence 
basis is denied.

The evidence of record is against a finding that the Veteran's 
bilateral hip disability is causally related to active service, 
or to any service-connected disability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for bilateral hip disability, 
to include as secondary to service-connected sarcoidosis is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


